


NOTICE OF EXERCISE OF INITIAL OPTION


Level 5 Beverage Company, Inc.
16501 Sherman Way, Suite 215
Van Nuys, California 91411


April 30, 2015


Avanzar Sales and Distribution, LLC
3260 Lilly Avenue
Long Beach, California 90808
Attention: William Juarez, Jr.


Ladies and Gentlemen:


Reference is made to that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”), made and entered into on the 24th day of October, 2014,
with an Effective Date of September 15, 2014, by and between Level 5 Beverage
Company, Inc., a Delaware corporation, with offices located at 16501 Sherman
Way, Suite 215, Van Nuys, California 91411 (the “Purchaser”), Avanzar Sales and
Distribution, LLC, a California limited liability company with offices at 3260
Lilly Avenue, Long Beach, California 90808 (the “Company”), and William H.
Juarez, Jr., Joseph A. Shippee and Robert Saunders, with an address at 3260
Lilly Avenue, Long Beach, California 90808. Capitalized terms used herein but
not defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.


In accordance with Section 1.1, Section 1.2, Section 2.1 and Section 8.1 of the
Purchase Agreement, the Purchaser hereby notifies the Company of its exercise of
the Second Option Membership Interests, which when added to the Initial
Membership Interests, Initial Option Membership Interests and Second Option
Membership Interest issued to Purchaser, shall represent a right to seventy-five
percent (75%) of the total economic benefits of the membership interests
outstanding of the Company at the time of the issuance (which shall be
forty-five percent (45%) of the outstanding Class A Membership Interests after
taking into account the issuance).


The parties hereto agree that the consideration payable by the Purchaser to the
Company for the Second Option Membership Interests to be acquired on the on the
date April 30, 2015, shall be an aggregate payments of One million seven hundred
fifty thousand dollars ($1,750,000) which shall be paid in Series C Preferred
Shares of Minerco Resources, Inc. (OTC:MINE), parent company of Level 5 Beverage
Company, Inc. at a ratio of $1.041853 per share owned by existing members in the
following proportions:


Member
Member existing shares
Shares of Class C paid out
William Juarez Jr
576,444
115,495
Joseph Shippee
551,376
110,472
Robert Saunders
401,856
80,515
Kevin Barker
56,280
11,277
Jose Gutierrez
56,280
11,277
Gustavo Gutierrez
37,464
7,507





Please confirm that the foregoing is in accordance with your understanding by
signing in the space provided below and returning to us a duplicate of this
notice.


Very truly yours,


LEVEL 5 BEVERAGE COMPANY, INC.




--------------------------------------------------------------------------------




By:
/s/ V. Scott Vanis
 
Name: V. Scott Vanis
 
Title: Chief Executive Officer







AGREED:


MINERCO RESOURCES, INC.
By:
/s/ V. Scott Vanis
 
Name: V. Scott Vanis
 
Title: Chief Executive Officer







ACCEPTED AND AGREED TO:
AVANZAR SALES AND DISTRIBUTION, LLC


By: ___/s/ William Juarez, Jr.____________
Name: William Juarez, Jr.
Title: President




